UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6782



ANTHONY DYE,

                                              Plaintiff - Appellant,

          versus


JON   OZMINT,    Director,    South   Carolina
Department of Corrections,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.   David C. Norton, District Judge.
(CA-04-22031-DCN)


Submitted:   September 14, 2005            Decided:   October 7, 2005


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Dye, Appellant Pro Se. Steven Michael Pruitt, MCDONALD,
PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Anthony Dye appeals the district court’s order accepting

the report and recommendation of a magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Dye v. Ozmint, No. CA-04-

22031-DCN (D.S.C. Apr. 21, 2005).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 2 -